  Case 6:18-cv-00111-RSB-BWC Document 40 Filed 02/12/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 GRAYLING THOMAS,

                Plaintiff,                                  CIVIL ACTION NO.: 6:18-cv-111

        v.

 WARDEN DOUG WILLIAMS, et al.,

                Defendants.


                                            ORDER

       This matter is before the Court on the United States Marshals Service’s Unexecuted

Return as to Defendant Mobley. Doc. 11 at 2. On November 25, 2019, this Court ordered

service of Plaintiff’s Complaint upon Defendants and advised each Defendant of his duty to

avoid unnecessary costs when service is executed. Doc. 7. The Court noted a defendant “who

fails to comply with the request for waiver must bear the costs of personal service unless good

cause can be shown for the failure to return the waiver.” Id. at 22 (citing Fed. R. Civ. P. 4(d)(2)).

The United States Marshals Service initially sent the service waiver to Defendant Mobley on

November 27, 2019, with notations on December 9, 2019 (signed by someone with an illegible

signature) and on January 28, 2020. Doc. 11 at 2. The waiver request was returned as

unexecuted on January 28, 2020, and was filed on February 6, 2020. Id. The Marshals Service

signed the Return, dated January 28, 2020, with the notation: “Unexecuted-HR Smith State

Prison states no such person ever employed at prison.” Id.

       The Court ORDERS the United States Marshals Service to personally serve Defendant

Mobley with a copy of the Court’s November 25, 2019 Order and this Order within 30 days, if
    Case 6:18-cv-00111-RSB-BWC Document 40 Filed 02/12/21 Page 2 of 2




practicable, and to exercise due caution in attempting to effectuate service on Defendant Mobley.

The Court imposes the costs of personal service on Defendant Mobley. 1 Fed. R. Civ. P.

4(d)(2)(A). The Court also ORDERS Defendant Mobley to file his Answer to Plaintiff’s

Complaint as quickly as possible, but, in no event later than 30 days after the United States

Marshals Service personally serves him with process.

        Additionally, the Court ORDERS Plaintiff to provide any information regarding

Defendant Mobley’s whereabouts or any additional, personally identifiable information for

Defendant Mobley to the United States Marshals Service and this Court within 21 days of this

Order. The Court forewarns Plaintiff his failure to provide any additional information for the

effectuation of service or to otherwise respond to this Order may result in the recommended

dismissal of his claims against Defendant Mobley based on failure to follow a Court Order and

failure to prosecute.

        SO ORDERED, this 12th day of February, 2021.




                                        ____________________________________
                                        BENJAMIN W. CHEESBRO
                                        UNITED STATES MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




1
         The Court notes staff as Smith State Prison has informed the Marshals Service there was no one
at the prison with the surname “Lawrence,” doc. 11-1 at 1, yet it was simply due to Plaintiff having
misspelled this surname, which is “Laurence.” Docs. 31, 32.


                                                   2
